UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1806


NOAH BEFEKADU-ASHENE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 2, 2010           Decided:   February 26, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan D. Dobson, Leake Fesseha, ALAN DOBSON & ASSOCIATES,
Arlington, Virginia, for Petitioner.       Tony West, Assistant
Attorney General, John S. Hogan, Senior Litigation Counsel,
Michael C. Heyse, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Noah Befekadu-Ashene (“Ashene”), a native and citizen

of Ethiopia, petitions for review of an order of the Board of

Immigration Appeals (“Board”) sustaining in part and dismissing

in part his appeal from the immigration judge’s order denying

his   applications         for    asylum,        withholding    of        removal   and

withholding under the Convention Against Torture (“CAT”).                            We

deny the petition for review.

              Ashene argues that an investigation into a portion of

his   claim    undertaken        by   the   Consular   Section       of    the   United

States Embassy in Ethiopia at the request of the Department of

Homeland Security (“DHS”) breached his protection against having

information regarding his request for asylum leaked to Ethiopian

officials.           8     C.F.R.      § 208.6(a)      (2009)        provides       that

“[i]nformation       contained        in    or     pertaining    to        any   asylum

application . . . shall not be disclosed without the written

consent of the applicant[.]”                The DHS must coordinate with the

State Department to insure that that confidentiality of records

transmitted     to   the    State     Department      is   maintained.       8   C.F.R.

§ 208.6(b).

      As DHS recognizes, the confidentiality regulations are
      of utmost importance in protecting asylum applicants
      because the regulations safeguard information that, if
      disclosed publicly, could subject the claimant to
      retaliatory measures by government authorities or non-
      state actors in the event that the claimant is
      repatriated,   or   endanger  the   security  of   the

                                            2
      claimant’s family members who may still be residing in
      the country of origin.

Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008) (internal

quotation     marks      omitted).                If     there          is     a        breach      of

confidentiality,         the    asylum        applicant            is        given       a    second

opportunity    to    file      an   asylum        application           or     other         form   of

relief based on the breach.             Id.

            Confidentiality is breached:

      when information contained in or pertaining to an
      asylum application is disclosed to a third party in
      violation of the regulations, and the unauthorized
      disclosure is of a nature that allows the third party
      to link the identity of the applicant to:      (1) the
      fact that the applicant has applied for asylum; (2)
      specific facts or allegations pertaining to the
      individual   asylum claim    contained in   an  asylum
      application; or (3) facts or allegations that are
      sufficient to give rise to a reasonable inference that
      the applicant has applied for asylum.

Lin v. Department of Justice, 459 F.3d 255, 263 (2d Cir. 2006)

(citations and internal quotation marks omitted).                                    All that is

required to show a breach is evidence from which a reasonable

inference may be made that the foreign official learned of the

subject    having     applied       for    asylum.             “Whether            an    applicant

satisfies this objective test is a matter of law, and our review

of   the   issue    is   de    novo.”         Anim,          535    F.3d      at     255     (citing

Corovic v.     Mukasey,         519       F.3d         90,     95       (2d        Cir.       2008);

Averianova v. Mukasey, 509 F.3d 890, 899-900 (8th Cir. 2007);

Lin, 459 F.3d at 264-65 (“[T]he relevant issue is whether the



                                              3
information disclosed by the government was sufficient to give

rise     to   a   reasonable         inference      that       Lin     had     applied       for

asylum.”)).           We find the evidence regarding the investigation

does not give rise to a reasonable inference that Ashene applied

for asylum.           Accordingly, we conclude that Ashene’s protection

against improper disclosure about his request for asylum was not

breached.

              Ashene      also        challenges      the           adverse     credibility

finding.      The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                   8 U.S.C.

§   1158(a),      (b)    (2006).           It   defines    a    refugee       as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                   8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution          involves       the    infliction         or     threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                        Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see     8    C.F.R.    §    1208.13(a)     (2009),          and    can    establish

refugee status based on past persecution in his native country

                                                4
on account of a protected ground.                    8 C.F.R. § 1208.13(b)(1)

(2009).      Without     regard   to     past      persecution,      an       alien    can

establish    a   well-founded     fear     of      persecution      on    a   protected

ground.     Ngarurih     v.    Ashcroft,      371    F.3d    182,    187      (4th    Cir.

2004).

            “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that [his] life or freedom would be threatened in the country of

removal because of [his] race, religion, nationality, membership

in a particular social group, or political opinion.”                           Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009), cert. denied, __ S.

Ct. __, 2010 WL 58386 (U.S. Jan. 11, 2010) (No. 09-194).                             “This

is a more stringent standard than that for asylum . . . . [and],

while     asylum    is    discretionary,           if   an    alien        establishes

eligibility for withholding of removal, the grant is mandatory.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir.

2006) (internal citations omitted) (alteration added).

            Credibility       findings       are    reviewed     for       substantial

evidence.    A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                  “Examples of specific and

cogent    reasons    include    inconsistent         statements,         contradictory

evidence,    and    inherently    improbable         testimony[.]”            Tewabe   v.

                                         5
Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).            Likewise, “the immigration judge

cannot    reject    documentary      evidence      without      specific,     cogent

reasons   why     the    documents    are    not     credible.”          Kourouma   v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).                   The REAL ID Act of

2005 also amended the law regarding credibility determinations

for applications for asylum and withholding of removal filed

after May 11, 2005, as is the case here.                    Such determinations

are to be made based on the totality of the circumstances and

all relevant factors, including:

     the   demeanor,   candor,  or   responsiveness    of  the
     applicant or witness, the inherent plausibility of the
     applicant’s or witness’s account, the consistency
     between the applicant’s or witness’s written and oral
     statements (whenever made and whether or not under
     oath, and considering the circumstances under which
     the statements were made), the internal consistency of
     each   such   statement,   the    consistency   of   such
     statements with other evidence of record . . . . and
     any inaccuracies or falsehoods in such statements,
     without    regard    to   whether    an    inconsistency,
     inaccuracy, or falsehood goes to the heart of the
     applicant’s claim.

8 U.S.C. § 1158(b)(1)(B)(iii) (2006) (emphasis added).

            This    court      accords      broad,     though      not    unlimited,

deference    to    credibility       findings      supported       by    substantial

evidence.       Camara    v.   Ashcroft,     378     F.3d   361,   367     (4th   Cir.

2004).    If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and




                                         6
cogent reasoning, however, it is not supported by substantial

evidence.    Tewabe, 446 F.3d at 538.

            A    determination    regarding      eligibility    for   asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                      INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).              Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                     Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).        Because the Board added its own reasoning

when it adopted the immigration judge’s decision, this court

will review both decisions.           Niang v. Gonzales, 492 F.3d 505,

511 n.8 (4th Cir. 2007).

            We    find    substantial      evidence     supports    the   adverse

credibility finding.         The immigration judge and the Board made

note of specific and cogent reasons that cast doubt on Ashene’s

claim that he was persecuted.           Furthermore, there is a lack of

credible evidence showing a well-founded fear of persecution.

The record does not compel a different result.

            Because      Ashene   failed    to   show    past   persecution    or

evidence of significant political activity while in Ethiopia, we

                                        7
find    substantial     evidence    supports         the    finding      that    Ashene

failed to show it was more likely than not he will be tortured

if     he   returns     to   his    native          country.       See      8    C.F.R.

§ 1208.16(c)(2) (2009).

             Accordingly,    we    deny       the    petition    for     review.      We

dispense     with     oral   argument     because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          8